Citation Nr: 0923624	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-27 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUE

Entitlement to an effective date earlier than October 30, 
2007, for the grant of service connection for cause of the 
Veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 RO decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran died on July [redacted], 2005.

3.  The appellant filed a claim of service connection for the 
cause of the Veteran's death within one year of the Veteran's 
death; the RO denied the claim in July 2005, and the 
appellant filed a timely Notice of Disagreement (NOD).  The 
RO did not issue a Statement of the Case (SOC).  

4.  In a February 2008 rating decision, the RO granted 
service connection for the cause of the Veteran's death 
effective the date of the Veteran's death.  

5.  In a March 2008 letter, the RO revised the February 2008 
rating decision to grant an effective date of October 30, 
2007.  


CONCLUSION OF LAW

An effective date of July 1, 2005, for the grant of service 
connection for the cause of the Veteran's death is 
assignable.  38 U.S.C.A. §§ 5107, 5107A, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.400, 19.29, 19.30, 20.200, 
20.201 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue herein decided has been accomplished.  


II.  Analysis

The record reflects that the Veteran died on July [redacted], 2005.  
The appellant, who is the Veteran's surviving spouse, filed a 
VA Form 21-530, Application for Burial Benefits shortly 
thereafter.  The appellant was not represented at that time.  

In July 2005, the RO issued a rating decision determining 
that the cause of the Veteran's death was "not due to a 
service-connected disease or injury" and "the additional 
allowance for a service-connected death" was not payable.  
She was notified of her right to appeal.   

In August 2005, the RO notified the appellant that she submit 
a completed application DIC compensation or pension as soon 
as possible because benefits would not be payable from the 
date of the Veteran's death unless the claim was received 
within one year thereof.  

In August 2005, the appellant filed a VA Form 21-534, 
Application for DIC benefits.  In the form, the appellant 
indicated that she was not claiming that the cause of the 
Veteran's death was due to his service.  

In October 2005, the RO denied the appellant's claim for 
"death pension and accrued benefits."  The RO also notified 
the appellant that they had previously denied her "claim for 
DIC because there [was] no evidence to shown that the 
[V]eteran's death was related to military service."  

In October 2007, the appellant submitted a letter in which 
she wrote that she had been trying unsuccessfully to contact 
the RO regarding her appeal of the RO's denial of service 
connection for the cause of the Veteran's death.  

Following the appellant's letter, the RO notified her that 
they were reopening her claim.  

In November 2007, the RO provided the appellant with initial 
notice about what additional evidence was needed from her in 
order to raise a reasonable possibility of substantiating her 
claim.  

In a February 2008 rating decision, the RO granted service 
connection for the cause of the Veteran's death.  Then, in a 
March 2008 letter, the RO informed the appellant that they 
were revising the effective date to the date of the 
appellant's October 2007 letter.  The RO explained that this 
was the correct effective date, because it was when the 
appellant submitted a petition to reopen the previously-
denied, unappealed claim.  

In a Written Brief Presentation, the appellant's accredited 
service representative emphasized that the appellant was 
elderly and, without a representative assisting her, did not 
understand the significance of the question on VA Form 21-534 
asking if she was claiming that the cause of the Veteran's 
death was due to his service.  

The appellant asserts that the effective date for payment of 
DIC benefits in this case should be from the date of the 
Veteran's death.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

Unless specifically provided otherwise, the effective date of 
an award of benefits "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  

Specific to an award of death benefits, the statute allows an 
effective date going back to the first day of the month in 
which the death occurred if the application is received 
within one year from the date of death.  Id.; 38 C.F.R. § 
3.400(c)(2) (2008) (stating that the effective date will be 
the first day of the month in which the Veteran's death 
occurred if claim is received within one year after the date 
of death; otherwise, it will be date of claim).  

The effective date of an award based on a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
More specifically, this means that the effective date of 
entitlement based on a reopened claim will be the "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.  

After having carefully reviewed the record, the Board finds 
that an effective date earlier than October 30, 2007, must be 
granted given the circumstances of the case.  

First, as asserted by her accredited representative, the 
appellant, who is advanced in age, was unrepresented at the 
time she filed her claim for benefits.  The court has made 
clear that the VA adjudication process "'is not meant to be 
a trap for the unwary . . . a stratagem to deny compensation 
[nor] a minefield" for claimants.  Id. (quoting Comer v. 
Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  

As indicated, the RO denied the appellant's claim for burial 
benefits, including any payable based on a service-connected 
death, in a July 2005 rating decision.  Immediately 
thereafter, they notified the appellant that she needed to 
file an application for DIC and pension benefits in order to 
receive benefits from the date of the Veteran's death.  

When the appellant promptly complied, she was notified by the 
RO that they were denying her claim for DIC because there was 
"no evidence to show that the [V]eteran's death was related 
to military service."  

However, in connection with that initial application, the RO 
is not shown to have notified the appellant about what 
evidence was necessary to support her claim.  Thus, since the 
decision improperly denied her claim without adequate notice 
in October 2005, it may not be considered to be final  

Because the RO did not provide appropriate notice to the 
appellant, the Board finds that her claim was still in 
appellate status pending completion of all indicated 
development mandated by the law.  See 38 C.F.R. §§ 19.29, 
19.30, 20.200; Manlincon v. West, 12 Vet. App. 238, 
240 (1999); see also, Percy,  No. 05-2961.  

When this was subsequently accomplished in November 2007, DIC 
benefits were granted based on information provided by the 
appellant with the assistance of her service representative.  

The RO erred by failing to provide the appellant, following 
receipt of her July 2005 claim, a notice letter informing her 
of the information and evidence necessary to substantiate her 
claim as required by VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); Hupp v. Nicholson, 21 Vet. App. 342.  

Moreover, the RO did not notify the appellant that as to the 
regulations dealing with the assignment of effective date in 
connection with her initial claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As seen, the appellant 
was prejudiced by this error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board further finds that the RO's July 2005 rating 
decision is, at best, ambiguous, in informing the appellant 
of her appellate rights.  The attached notice letter does 
not, however, specifically inform the appellant that she must 
file an NOD within one year to appeal that issue.  Rather, it 
referred to an enclosed VA Form 4107.  As such, the Board 
finds that the appellant was not adequately apprised of her 
appellate rights.  

To further confuse the situation, the RO received a letter 
from the appellant within 10 days of the date they issued the 
July 2005 rating decision.  In that letter, the appellant 
requested to have the Veteran's final benefits check reissued 
in her name.  

In response, the RO sent her a notice letter in August 2005, 
which did not reference her prior (pending) claim for 
benefits.  Instead, the letter explained that the RO would 
offer her assistance in applying for any potential benefits 
to which she might be entitled.  

The Board notes that this notice letter could easily be 
understood as indicating to the appellant that she needed to 
file a new claim(s) for benefits, rather than submit an NOD 
with regard to the issue of service connection for the cause 
of the Veteran's death.  

Finally, the Board notes, the appellant's October 2007 
letter, which the RO construed as a petition to reopen her 
claim, fully demonstrates the consequences of the RO's 
failure to fully inform the appellant of her appellate 
rights.  

In the letter, the appellant requested a copy of the 
Veteran's claims file in order to appeal the RO's prior 
denial.  She made clear that she wished to appeal the RO's 
denial, but had been unable to reach anyone at the RO; her 
telephone messages had not been returned.  

This letter indicates not only that the appellant was unclear 
as to her appellate rights, but that she was seeking further 
information with regard to the issue.  The RO, however, did 
not respond to her requests.  

In conclusion, the Board finds that the appellant filed a 
pending claim of service connection for the cause of the 
Veteran's death within one year of his demise.  The issue 
remained in appellate status in October 2007, when the 
appellant filed the correspondence that the RO 
mischaracterized as a petition to reopen a previously-denied 
claim.  

For these reasons, by extending the appellant the benefit of 
the doubt to the appellant, an earlier effective date for 
award of DIC benefits from June 9, 2005 is warranted.  



ORDER

An earlier effective date of July [redacted], 2005, for the grant of 
dependency and indemnity compensation benefits is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


